DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qing et al. ( US 20220077273 A1).
Regarding claim 1, Qing teaches a display panel, the display panel having a display area and a non-display area, wherein the display panel comprises: (Fig. 1 and 2A show display area10  and non-display area 20. Para 49-52)
a first signal line located in the non-display area; second signal lines located in the non-display area; 
a substrate, wherein the first signal line and the second signal lines are located on a same side of the substrate, and the first signal line is located in a different layer from the second signal lines; (Para 49, display substrate 100 as shown in fig. 6.  Signal lines EL and 22/25 are on different layers. Para 77-79, 117-121)
and at least one electrostatic buffer unit, wherein the non-display area comprises a first area; in the first area, the first signal line extends in a first direction, and each of the second signal lines extends in a second direction intersecting the first direction;  and an orthographic projection of the first signal line on a plane of the substrate at least partially overlaps with an orthographic projection of each of the second signal lines on the plane of the substrate;  (Fig. 2A and 3 show the first area. Para 117-121. EL in first direction overlapping with 22 in second direction. Para 77-79, 117-121)
and wherein the at least one electrostatic buffer unit is disposed in the first area, and an orthographic projection of one of the at least one electrostatic buffer unit on the plane of the substrate at least partially overlaps with the orthographic projection of the first signal line on the plane of the substrate.  (Para 77-79, 117-121. Fig. 3 shows ESD1 overlap with EL)

Regarding claim 3, Qing already teaches the display panel of claim 1, 
And Qing further teaches wherein one of the at least one electrostatic buffer unit is located on at least one side of at least one of the second signal lines in a direction along which the second signal lines are arranged. (Para 77-79, 117-121. Fig. 3 shows ESD1 is located on at least one side of at least one of the second signal lines 22/25 in a direction along which the second signal lines are arranged)

Regarding claim 4, Qing already teaches the display panel of claim 3, 
And Qing further teaches wherein the orthographic projection of the one of the at least one electrostatic buffer unit on the plane of the substrate is located between the orthographic projections of two adjacent second signal lines of the second signal lines on the plane of the substrate. (Para 77-79, 117-121. Fig. 3 shows wherein the orthographic projection of the one of the at least one electrostatic buffer unit on the plane of the substrate is located between the orthographic projections of two adjacent second signal lines of the second signal lines on the plane of the substrate)

Regarding claim 6,  Qing already teaches the display panel of claim 1, 
And Qing further teaches wherein the at least one electrostatic buffer unit is located at a side of the first signal line facing towards the substrate. (Para 77-79, 117-121. Fig. 3 shows ESD1 is located at a side of the first signal line EL facing towards the substrate)




Regarding claim 17,Qing already teaches the display panel of claim 1, 
And Qing further teaches wherein in a direction perpendicular to the substrate, one of the at least one electrostatic buffer unit overlaps with an edge of the first signal line extending in the first direction. (Para 77-79, 117-121. Fig. 3 shows ESD1 overlap with EL)

Regarding claim 19, Qing already teaches the display panel of claim 1,
And Qing further teaches wherein the first signal line comprises a body portion and a protrusion portion, wherein the body portion extends in the first direction, and the protrusion portion protrudes along the second direction and protrudes from the body portion towards a direction away from the body portion; (Para 77-79, 117-121. Fig. 3 shows EL with bottom portion and top portion which is the protrusion)
and one of the at least one electrostatic buffer unit overlaps with the protrusion portion in a direction perpendicular to the substrate. (Para 77-79, 117-121. Fig. 3 shows ESD1 overlap with EL)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qing et al. (US 20220077273 A1).
Regarding claim 2, Qing already teaches the display panel of claim 1, 
However Qing does not teach wherein one of the at least one electrostatic buffer unit has a width in a third direction that is smaller than a width of one of the second signal lines in the third direction, and the third direction is perpendicular to the second direction.
However it would have been obvious to one of the skilled in the art that the dimensions of electrodes are depending on and device design requirement and can be adapted for user requirement.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Qing to teach wherein one of the at least one electrostatic buffer unit has a width in a third direction that is smaller than a width of one of the second signal lines in the third direction, and the third direction is perpendicular to the second direction in order to design the display circuitry depending on design requirement and design choice.


Allowable Subject Matter
Claim 5, 7-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 is allowed.
The following is an examiner' s statement of reasons for allowance: 
Independent claim 20 distinctly features: 	
	“a first signal line located in the non-display area; second signal lines located in the non-display area; a substrate, wherein the first signal line and the second signal lines are located on a same side of the substrate, and the first signal line is located in a different layer from the second signal lines; and at least one electrostatic buffer unit, wherein the non-display area comprises a first area; in the first area, the first signal line extends in a first direction, and each of the second signal lines extends in a second direction intersecting the first direction; and an orthographic projection of the first signal line on a plane of the substrate at least partially overlaps with an orthographic projection of each of the second signal lines on the plane of the substrate; and wherein the at least one electrostatic buffer unit is disposed in the first area, and an orthographic projection of one of the at least one electrostatic buffer unit on the plane of the substrate at least partially overlaps with the orthographic projection of the first signal line on the plane of the substrate.”
The closest prior arts Qing et al. ( US 20220077273 A1) teaches ESD protection as shown in Fig 3 and paragraphs 77-79, 117-121, and Kwong (US 20150216024 A1) teaches ESD protection as shown in  paragraphs 48-49 and figure 7.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific ESD protection circuitry arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626